In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00358-CV

KATIM ENDEAVORS, INC., Appellant            §     On Appeal from

                                            §     County Court at Law No. 3

V.                                          §     of Tarrant County (2017-007142-3)

                                            §     August 29, 2019

LOCKHEART CHAPEL, INC., Appellee            §     Opinion by Justice Womack

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed, and the case is remanded to the trial court for further proceedings

consistent with this opinion.

      It is further ordered that all parties shall bear their own costs of this appeal, for

which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Dana Womack
                                          Justice Dana Womack